                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                            CR-16-39-GF-BMM

                         Plaintiff,
     vs.                                                    ORDER

 SEAN ROBERT ROBINSON,

                         Defendant.

      Defendant Sean Robert Robinson has moved for early termination of his

current term of supervised release. (Doc. 50.) The Court conducted a hearing on

the motion on February 24, 2020. The Court determined that it would grant

Robinson’s motion if he could continue to comply with his supervised release

conditions for thirty days. The Court accordingly withheld issuing a final order.

For the reasons below, the Court will grant Robinson’s motion.

      Robinson pleaded guilty to possession of a stolen firearm, in violation of 18

U.S.C. § 922(j). (Doc. 26.) The Court sentenced Robinson to 24 months

imprisonment followed by 30 months of supervised release. (Docs. 39 & 41.)

Robinson’s supervised release commenced on March 23, 2018. (Doc. 50.)

Robinson has completed approximately two years of his supervised release.

Supervision is scheduled to expire on September 18, 2020.

      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

                                          1
action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      The Court determined at the hearing that it would grant Robinson’s motion

if no violations occurred within thirty days of the hearing. The record reflects that

Robinson has complied with his supervision conditions. Robinson has

demonstrated he is able to conform his conduct to the law. Robinson has changed

his lifestyle to address the Court’s obligations. Robinson does not pose a threat to

the community. The factors in 18 U.S.C. § 3553 support an early termination of

supervised release.

       Accordingly, IT IS ORDERED:

      1.     Defendant’s Motion for Early Termination of Supervised Release

(Doc. 50) is GRANTED.

      DATED this 24th day of March, 2020.




                                          2
